DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7 July 2021 have been fully considered but they are not persuasive. Applicant argues “the amended claim 1 discloses the limitation that a portion of the foldable first lateral connecting portion is folded parallel to the plane defined by the bed frame” (Remarks page 5).  However, the claims filed 7 July 2021 do not reflect this limitation because the previous set of claims did not reflect this limitation and the only new amendments are “wherein an occupied space of the carriage base being less than the accommodating space of the bed frame” and “wherein a first width of the accommodating space is larger than a second width of the seat plus a third width of the footrest; wherein the wheelchair is capable of being moved in an erected posture rather than a tilt posture”.  Examiner encourages Applicant to include this limitation in any new amendments. Furthermore, the limitation “a portion of the foldable first lateral connecting portion is folded parallel to the plane,” present in the claims filed 11 March 2011 was deleted without following the proper convention of strikethrough.
Further, Applicant’s arguments that the combination of Ohta in view of An do not teach that new amendments “wherein an occupied space of the carriage base being less than the accommodating space of the bed frame” and “wherein a first width of the accommodating space is larger than a second width of the seat plus a third width of the footrest; wherein the wheelchair is capable of being moved in an erected posture rather than a tilt posture” are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner believes that An teaches:
  wherein an occupied space of the carriage base being less than the accommodating space of the bed frame (at least An Fig. 1);
	wherein a first width of the accommodating space is larger than a second width of the seat plus a third width of the footrest (at least An Fig. 1. It is noted that Applicant’s Specification labels the accommodating space as element 24.  However, as is evident in Fig. 6 of Applicant’s Drawings, when the lateral connecting portion is closed, Applicant’s accommodating space 24 is equal to the width of the carriage portion. Therefore, Applicants arguments (see Remarks page 13) regarding the accommodating space is unpersuasive, and Examiner interprets the accommodating space as the total space available when the lateral connecting portion is open as shown in Applicant’s Figs. 2 and 4.  An Fig. 1 also teaches this limitation because the lateral connecting portion is also open, creating a larger width of the accommodating space);
rather than a tilt posture (at least An Fig. 1 element 2);
It would have been obvious to a person having ordinary skill in the art to have modified the bed taught by Ohta with the foldable lateral connecting portion taught by An because both are directed towards the same field of endeavor of wheelchairs inserting into beds and doing so would involve combining a known technique (making a side of the bed foldable as taught by An) with a known device (wheelchair inserting bed taught by Ohta) with predictable results. A person having ordinary skill in the art would have been motivated to do so because it bounds the side of the wheelchair after the wheelchair has been inserted into the bed.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al US 20150082537 A1, hereinafter Ohta, in view of An et al CN 205795942 U, hereinafter An.
	Re Claim 1, Ohta teaches:
A care bed (at least [Title] “wheelchair and bed to be combined with the same”.), comprising:
a head panel;5 a tail panel (at least Figs. 1 and 6A); 
and a second lateral connecting portion, opposite to the foldable first lateral connecting portion and respectively connected to the head panel and the10 tail panel, wherein the head panel, the tail panel, and the second lateral connecting portion (at least Figs. 1-2 and Fig. 6A, element 31) constitute into an accommodating space of the bed frame (at least Fig. 6A and [0061] “a recess 32 of the bed base portion 30”.), and the second lateral connecting portion and the tail panel are not moved relative to the head panel (at least Fig. 1); and 
a wheelchair (at least Fig. 6A and [0036] “a wheelchair 20”.), comprising: a carriage base (at least Fig. 3A element 21); a seat, mounted on the carriage base (at least Fig. 3A element 22c); 
a backrest, pivotally connected to the seat (at least Fig. 3A element 22);20 
a first armrest, pivotally connected to a first edge of the backrest (at least Fig. 3A element 23); 
a second armrest, pivotally connected to a second edge of the backrest (at least Fig. 3A element 24a); 
a leg-rest, pivotally connected to the seat (at least Fig. 3A element 22d); and 
a footrest, pivotally connected to the leg-rest (at least Fig. 3A element 22d); 
wherein the wheelchair is capable of being moved by the carriage base into the accommodating space through the notch, the backrest is capable of being folded downward to be parallel to the seat, the first armrest and the second armrest are capable of being folded downward to be parallel to the seat and the backrest, the leg-rest and the footrest are capable of 5 being folded upward to be parallel to the seat, whereby the backrest, the first armrest, the second armrest, the leg-rest and the footrest of the wheelchair are regulated into a co-plane with the seat to constitute the whole of a mattress which permits a person to lie flat, the mattress fits the accommodating space of the bed frame (at least Fig. 7B).
Ohta does not explicitly teach:
A bed frame, capable of alternatively being in an open state or a closed state, defining a plane;
the foldable first lateral connecting portion and the second lateral connecting portion constitute into an accommodating space of the bed frame, when the bed frame is in the open state, the bed frame has a notch being formed at the folded first lateral connecting portion and adjacent to the tail panel, and the second lateral connecting portion and the tail panel are not moved relative to the head panel, when the bed frame is in the closed state, the notch formed at the foldable first side connecting portion is closed;
wherein an occupied space of the carriage base being less than the accommodating space of the bed frame;
wherein a first width of the accommodating space is larger than a second width of the seat plus a third width of the footrest;
the wheelchair is capable of being moved in an erected posture;
the wheelchair are regulated into a co-plane with the seat to constitute the whole a whole of a mattress;

A bed frame, capable of alternatively being in an open state or a closed state, defining a plane (at least Fig. 1 element 12);
the foldable first lateral connecting portion and the second lateral connecting portion constitute into an accommodating space of the bed frame, when the bed frame is in the open state, the bed frame has a notch being formed at the folded first lateral connecting portion and adjacent to the tail panel, and the second lateral connecting portion and the tail panel are not moved relative to the head panel, when the bed frame is in the closed state, the notch formed at the foldable first side connecting portion is closed (at least Fig. 1 element 12, which shows that the foldable first lateral portion 12 has a space less wide than the wheelchair accommodating space in the middle of the frame, which corresponds to Fig. 1 element 25 and “notch 25” of Applicant’s drawings and page 5 of Applicant’s Specification, respectively);
  wherein an occupied space of the carriage base being less than the accommodating space of the bed frame (at least An Fig. 1);
	wherein a first width of the accommodating space is larger than a second width of the seat plus a third width of the footrest (at least An Fig. 1 which teaches this limitation because the lateral connecting portion is also open, creating a larger width of the accommodating space.);
the wheelchair is capable of being moved in an erected posture rather than a tilt posture (at least Fig. 1 element 2);
the wheelchair are regulated into a co-plane with the seat to constitute the whole a whole of a mattress (at least Figs. 2-3);
It would have been obvious to a person having ordinary skill in the art to have modified the bed taught by Ohta with the foldable lateral connecting portion taught by An because both are directed towards the same field of endeavor of wheelchairs inserting into beds and doing so would involve combining a known technique (making a side of the bed foldable as taught by An) with a known device .

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ohta in view of An and further in view of Enriquez US 20140196207 A1, hereinafter Enriquez.
Re Claim 2, the combination of Ohta and An teaches:
The care bed of claim 1 (detailed with respect to claim 1). 
The combination of Ohta and An does not explicitly teach:
wherein the bed frame further comprises a first docking device mounted on the second lateral connecting portion, the wheelchair further comprises a second docking device mounted on a side of the seat and configured to mate with the first docking device, when the wheelchair is moved into the accommodating space, the wheelchair is capable of combining with the bed15 frame by mating the first docking device with the second docking device.
However, Enriquez teaches:
wherein the bed frame further comprises a first docking device mounted on the second lateral connecting portion (at least Fig. 13 element 81 and [0069] “The deadbolt 81 is firmly mounted on the bed frame 72 of the main bed section 46”.), 
the wheelchair further comprises a second docking device mounted on a side of the seat and configured to mate with the first docking device (at least Fig. 1A element 28 and [0069] “The lower frame portion 1.3 of the wheelchair (FIGS. 1A, 1B, 3 and 10) is further provided with an additional opening 28 to allow access to the wheelchair securing-and-positioning deadbolt 81”.), 
when the wheelchair is moved into the accommodating space, the wheelchair is capable of combining with the bed15 frame by mating the first docking device with the second docking device (at least .
It would have been obvious to a person having ordinary skill in the art to have modified the bed taught by the combination of Ohta and An with the docking devices taught by Enriquez because both are directed towards the same field of endeavor of wheelchairs inserting into beds and doing so would involve combining a known technique (using docking devices as taught by Enriquez) with a known device (wheelchair inserting bed taught by the combination of Ohta and An) with predictable results. A person having ordinary skill in the art would have been motivated to do so because “the deployed deadbolt 81 forces the wheelchair to remain stationary” (Enriquez [0069]).
Re Claim 3, the combination of Ohta and An teaches:
The care bed of claim 2 (detailed with respect to claim 2). 
Ohta further teaches:
wherein the backrest is capable of being erected relative to the seat, the leg-rest is capable of being erected downward relative to the seat, the footrest is capable of being erected upward relative to the leg-rest, the first armrest and the second armrest are capable of being erected relative to the20 backrest, whereby the person sits on the wheelchair (at least Fig. 8).
Re Claim 4, the combination of Ohta and An teaches:
The care bed of claim 2 (detailed with respect to claim 2). 
Ohta does not explicitly teach:
wherein the seat thereon has a through-hole.
However, An teaches:
wherein the seat thereon has a through-hole (at least Fig. 2).

Re Claim 5, the combination of Ohta and An teaches:
The care bed of claim 2 (detailed with respect to claim 2). 
Ohta further teaches:
wherein the bed frame further comprises a first supporting member being mounted on the head panel and protruding toward the accommodating space (at least Fig. 6A, reproduced below with Examiner’s labeling), the first support member is configured to support a front edge of25 the backrest of the wheelchair in a state of the mattress (at least Fig. 7B, which shows the backrest resting on top of the support member).

    PNG
    media_image1.png
    535
    582
    media_image1.png
    Greyscale

Re Claim 6, combination of Ohta and An and Enriquez teaches:
The care bed of claim 5 (detailed with respect to claim 5). 
Ohta further teaches:
wherein the bed frame further comprises a second supporting member being mounted on the tail panel and protruding toward the accommodating space (at least Fig. 6A, reproduced above with Examiner’s labeling), the second support member is configured to support the footrest and a portion of the leg-rest adjacent to the footrest of the wheelchair in the state of the mattress (at least Fig. 7B, which shows the footrest and leg rest resting on top of the support member).
Re Claim 7, the combination of Ohta and An and Enriquez teaches:
The care bed of claim 2 (detailed with respect to claim 2). 
The combination of Ohta and An does not explicitly teach:
wherein the bed frame further comprises a first power connector component mounted on the second lateral connecting portion, the wheelchair further comprises a second power connector component mounted on the side of the seat and configured to mate with the first power connector component, when the wheelchair is moved into the accommodating space, the10 first power connector component connects to the second power connector component.
However, Enriquez teaches:
wherein the bed frame further comprises a first power connector component mounted on the second lateral connecting portion (at least Fig. 13 element 82 and [0068] “The bottom frame 79 of bed section 73 further includes a power management module 87 with its associated wheel chair connector 82, a battery charger 91 and two wheelchair securing and aligning pins 80, as shown in FIG. 13”.), 
the wheelchair further comprises a second power connector component mounted on the side of the seat and configured to mate with the first power connector component (at least Fig. 7 and [0068] “On the lower frame portion 1.3 of the wheelchair, openings 30 allow access to the securing and aligning pins 80, and opening 26 allows access to the power management module connector 82 (see FIG. 7)”.), 
when the wheelchair is moved into the accommodating space, the10 first power connector component connects to the second power connector component (at least [0068] “The pins 80 prevent the wheelchair from damaging the relatively fragile power management module connector 82. The power management module connector 82 provides the electrical connection between the system command controller 25 located in one of the armrests 17 of the wheelchair and the power management module 87 housed in the bottom frame 79, 79.1 of the upper and middle reconfigurable bed sections 73, 74 (see FIG. 13)”.).
It would have been obvious to a person having ordinary skill in the art to have modified the bed taught by the combination of Ohta and An with the docking devices taught by Enriquez because both are 
Re Claim 8, the combination of Ohta and An and Enriquez teaches:
The care bed of claim 2 (detailed with respect to claim 2). 
Ohta teaches:
wherein the bed frame further comprises a first guard rail member and a second guard rail member, and the second guard rail15 member is fixed to the second lateral connecting portion (at least Fig. 6A shows first guardrail on the first lateral connecting portion (side of wheelchair entrance) and second guard rail on the second connecting portion (side opposite wheelchair entrance).).
Ohta does not explicitly teach:
the first guard rail member is detachably fixed to the first lateral connecting portion.
However, An teaches:
the first guard rail member is detachably fixed to the first lateral connecting portion (at least Figs. 1, 3, and element 13. It is noted that the broadest reasonable interpretation of the claimed limitation includes the guard rail member 13 of An Fig. 3 because element 13 is detachable from the end of the first guard rail member, and Applicant’s claim limitation does not specify that the guard rail member must be in the same plane as the lateral connection portion.).
It would have been obvious to a person having ordinary skill in the art to have modified the bed taught by Ohta with the detachable guard rail taught by An because both are directed towards the same .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673         
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        7/23/2021